The offered evidence should have been received. It tended to show that nothing was due to the contractor, the Bridge Company. (Pomroy’s Rem. Rights, sec. 700; Frisch v. Caler, 21 Cal. 71; Fairchild v. Amshaugh, 22 Cal. 575.)
*428Harrison & McMu/rtry, for the Respondent.
A breach of contract and damages under it must be specially pleaded. (Blethen v. Blalce, 44 Cal. 117; Piercy v. ¿Sabin, 10 Cal. 22; Philips on Mechanics’ Liens, sec. 424.)
By the Court :
The answer of the defendant was a general denial—nothing more. It was not competent for him to prove, under an answer of that character, “ that the buildings- were not finished by the contractor according to the contract,” etc. (Blethen v. Blake, 44 Cal. 117.)
Judgment affirmed. Remittitur forthwith.